DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0
Applicant has amended claims 1, 6, 10, 13, 15-18 and 20 in the amendment filed on 3/29/2021. Claims 1-13, 15-18 and 20-22 are currently pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 3/29/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 3/3/2021 and 3/25/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Response to Arguments
Applicant’s arguments filed on 3/29/2021 with respect to claims 1-13, 15-18 and 20-22 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-13, 15-18 and 20-22 are allowed. (Renumber as 1-20).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that the prior art of record such as Casanova (US No. 2008/0126357 A1) does not disclose, teach or fairly suggest the underlined limitations of (in combination withal other features in the claim):
	“the receiving subsystem is configured to, when a proxy request to return a local proxy of a cloud-native document accessible through a cloud-based service is received from a separate client computing system, create a file proxy containing a document identifier,
	the transmission subsystem is configured to transmit, to the client computing system, as a response to the proxy request, the file proxy containing the document identifier, and
	the assembly subsystem is configured to, when a legacy tool attempts to access the file proxy in a same manner as the legacy tool accesses a monolithic document stored locally on the client computing system, materialize temporary local representation of the cloud-native document for the legacy tool using the document identifier and make the temporary local representation of the cloud-native document available to the legacy took and the materializing of the temporary local representation includes retrieving fragments associated with the cloud-native document”, as recited in the independent claims 1 and 10; and
	“when an open request to open a specified file is received:
		extract from the specified file an identifier identifying a cloud-native document, the identifier being usable by multiple client computing systems to request access to the cloud-native document identified by the identifier;
		transmit a network request to a cloud-based server for at least a fragment of the cloud-native document, the request containing the extracted identifier;
		receive a response to the transmitted network request, the response containing at least one fragment of the cloud-native document;
		materialize a temporary local representation of the cloud-native document to include the at least one fragment of the cloud-native document received in the response; and
		return, as a response to the open request, information usable to access the temporary local representation of the cloud-native document; and
	when an edit from a user to the at least one fragment of the cloud-native document included in the temporary local representation of the cloud-native document is received, store a new version of the at least one fragment to the cloud-based server based on the edit”, as recited in the independent claim 15.

	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/2/2021